


110 HR 2690 IH: College Affordability and Accountability

U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2690
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2007
			Mr. Tierney (for
			 himself, Mr. George Miller of
			 California, Mr. Hinojosa,
			 Ms. McCollum of Minnesota,
			 Mr. Bishop of New York,
			 Ms. Clarke,
			 Mr. Cleaver,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. Ellison,
			 Mr. Emanuel,
			 Mr. Gonzalez,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Ms. Hirono,
			 Mr. Holt, Mr. Jefferson, Mr.
			 Kucinich, Ms. Lee,
			 Mr. Lewis of Georgia,
			 Mrs. Maloney of New York,
			 Mrs. McCarthy of New York,
			 Mr. McGovern,
			 Mr. Nadler,
			 Mr. Oberstar,
			 Mr. Ortiz,
			 Mr. Payne,
			 Ms. Schakowsky,
			 Ms. Slaughter,
			 Mr. Stark,
			 Ms. Watson,
			 Mr. Wexler, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To address rising college tuition by strengthening the
		  compact between the States, the Federal Government, and institutions of higher
		  education to make college more affordable.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the College Affordability and Accountability
			 Act.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References; effective date.
					Sec. 3. Findings.
					Sec. 4. State commitment to affordable college
				education.
						Sec. 132. State commitment to affordable college
				  education.
					Sec. 5. Cost containment
				strategies.
						Sec. 133. Cost containment
				  strategies.
					Sec. 6. Pell Plus.
						Sec. 401A. Incentives and rewards: Pell
				  Plus.
					Sec. 7. Cooperative education rewards for institutions that
				restrain tuition increases.
						Title VIII—Cooperative education rewards for institutions that
				  restrain tuition increases
						Sec. 801. Statement of purpose; eligible
				  institutions.
						Sec. 802. Authorization of appropriations;
				  reservations.
						Sec. 803. Grants for cooperative education.
						Sec. 804. Demonstration and innovation projects; training and
				  resource centers; and research.
					Sec. 8. Study.
					Sec. 9. Articulation agreement demonstration
				program.
						Sec. 486A. Articulation agreement demonstration
				  program.
					Sec. 10. Advisory Committee on Student Financial
				Assistance.
				
			2.References;
			 effective date
			(a)ReferenceWhenever
			 in this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001
			 et seq.).
			(b)Effective
			 dateExcept as otherwise provided in this Act, the amendments
			 made by this Act shall take effect on the date of enactment of this Act.
			3.FindingsThe Congress finds the following:
			(1)A quality college degree is the cornerstone
			 of the American dream, opening the door to job opportunity and professional
			 fulfillment, while increasing earning power by more than a million dollars over
			 a lifetime; therefore, States and the Federal Government should do more to make
			 it affordable and accessible to all qualified students because—
				(A)recent shifts in the economy have increased
			 the demand for college-educated workers and increased the wage gap between
			 college-educated workers and those without a degree: in 2005, male college
			 graduates earned 63 percent more than male high school graduates and female
			 college graduates had earnings that were 70 percent higher than their
			 counterparts with high school diplomas;
				(B)the country is
			 projected to a have a shortage of college-educated workers in the coming years,
			 which may reach as high as 12 million workers by 2020;
				(C)low-income
			 students have an annual unmet need for student financial assistance of $4,689
			 in college expenses at public colleges—expenses not covered by grants, loans,
			 work, or family savings; and
				(D)50 percent of
			 students work more than 20 hours a week, while research shows that working less
			 than 15 hours per week improves academic achievement and retention in
			 college.
				(2)The proportion of
			 State spending used on higher education has decreased dramatically over time,
			 and as a result, students and their families, particularly working class and
			 middle class families, have to pay a larger portion of college costs:
				(A)From the 2001–2002
			 to the 2006–2007 school year, tuition rose by 35 percent at four-year public
			 institutions, 23 percent at public two year institutions and 11 percent at
			 private four-year institutions.
				(B)Even after
			 receiving financial aid, Americans find it increasingly difficult to pay for
			 college. The percentage of a family’s income needed to pay for college after
			 financial aid has increased for all families, but particularly for low-income
			 families. Compared to 1992, low income families needed to use an additional 16
			 percent of their income to pay for an education at a four year public college,
			 middle class families an additional 5 percent, while wealthy families needed to
			 use an additional 1 percent in 2005.
				(3)Federal student
			 aid is too focused on loans instead of grant aid because—
				(A)loans represented
			 52 percent of all financial aid to undergraduate students in the 2005–2006
			 school year, the highest proportion in recent years;
				(B)the share of the
			 average cost at a public four-year institution, which could be met by a Pell
			 Grant, declined from 42 percent to 33 percent from the 2001–2002 to 2005–2006
			 school year;
				(C)in constant 2005
			 dollars, the value of the maximum Pell Grant declined by $298 between the
			 2002–2003 and 2005–2006 school year; and
				(D)average student
			 indebtedness is $17,500 and up to a quarter of students use credit cards to pay
			 for their education.
				4.State commitment
			 to affordable college educationTitle I is amended by inserting after
			 section 131 (20 U.S.C. 1015) the following new section:
			
				132.State commitment
				to affordable college education
					(a)Maintenance of
				effort requiredNo State shall reduce the total amount provided
				by the State for public institutions of higher education in such State for any
				academic year beginning on or after July 1, 2007, to an amount which is less
				than the average amount provided by such State to such institutions of higher
				education during the academic years between July 1, 2002, and July 1,
				2007.
					(b)Withholding of
				all education administrative funds for violationsNotwithstanding
				any other provision of law, the Secretary of Education shall withhold from any
				State that violates subsection (a) any amount that would otherwise be available
				to the State for administrative expenses and costs under any Federal education
				program until such State has corrected such
				violation.
					.
		5.Cost containment
			 strategiesTitle I is further
			 amended by inserting after section 132 (as added by section 4) the following
			 new section:
			
				133.Cost
				containment strategies
					(a)RequirementsEach
				institution of higher education shall in accordance with the requirements of
				this section engage in, and report upon, cost containment strategies. Such
				strategies may include (but are not limited to) the following
				activities:
						(1)bulk
				purchasing;
						(2)joint faculty
				appointments;
						(3)streamlining
				administration;
						(4)energy
				conservation and savings;
						(5)technological
				innovations; and
						(6)joint degree
				offerings.
						(b)Five-year
				plansWithin 2 years after the enactment of the Act, each
				institution of higher education shall submit a 5-year plan on their cost
				containment strategies and any progress made to date to the Secretary of
				Education.
					(c)Research into
				cost containment methods
						(1)Research
				authorizedFrom the funds appropriated under paragraph (2), the
				Secretary is authorized—
							(A)to conduct or
				provide for the conduct of research to identify methods of cost containment
				currently utilized by institutions of higher education and systems of such
				institutions, and research into other possible methods of cost
				containment;
							(B)to
				disseminate—
								(i)the information
				obtained by such research to such institutions and systems; and
								(ii)other research
				that has identified successful methods of cost containment;
								(C)to publicly
				recognize institutions of higher education that are doing an effective job at
				cost containment; and
							(D)to work together
				with such institutions and systems to implement these methods.
							(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $1,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of the 4 succeeding fiscal years.
						(d)Consumer
				information
						(1)Annual report
				required
							(A)Contents of
				reportThe Secretary shall annually prepare and publish a report
				on college affordability in America. The college affordability report shall
				provide, at a minimum, comprehensive information on—
								(i)the sticker price,
				total price of attendance, net tuition price, and net access price for every
				institution of higher education that participates in the Federal student aid
				programs under title IV of this Act;
								(ii)the percentage
				change in the listed sticker price, total price of attendance, net tuition
				price, and net access price over a 3-, 5-, and 10-year time period for each
				such institution; and
								(iii)the level of
				Federal and State support for higher education per capita and per pupil.
								(B)Advisory
				groupTo ensure that the annual college affordability in America
				report provides consumer-friendly information, the Secretary shall convene an
				advisory group of students, parents, and college officials to help determine
				the information that shall be included in the report.
							(2)Data
				disseminationThe Secretary shall make publicly available the
				data collected pursuant to this section, including an institution’s net price
				tuition index as calculated in accordance with subsection (e). Such data shall
				be made available in a manner that permits the review and comparison of data
				submissions of individual institutions of higher education. Such data shall be
				presented in a form that is easily accessible and understandable and allows
				parents and students to make informed decisions based on the average prices for
				full-time undergraduate students and the institution’s rate of increase in the
				sticker price, total price of attendance, net tuition price, and net access
				price.
						(3)Website
				enhancement
							(A)Website
				informationIn order to further enhance public knowledge and
				understanding of college affordability, the Secretary shall modify the college
				opportunities on line (COOL) web site. The goal of such changes shall be to
				make the website the single best source of information about applying to and
				paying for a postsecondary education. Such changes shall make the website more
				user friendly and facilitate the comparison of multiple institutions at the
				same time. Such website shall provide detailed tuition and student aid data for
				each institution (including data from the annual college affordability in
				America report). As part of improving the website, the Secretary shall
				establish an advisory board of students and parents to guide the redesign. The
				college price calculator required by paragraph (4) shall be included on the
				COOL website.
							(B)Availability in
				other formIn addition, the Secretary shall publish all of the
				institutional information found on the COOL website, minus the college price
				calculator, and instruct all local educational agencies to notify all their
				secondary schools of the publication of the COOL web site, both on-line and
				in-print, and of the steps necessary to procure such information both on-line
				and in-print.
							(4)College price
				calculator
							(A)EstablishmentThe
				Secretary shall establish a system for reporting to prospective students and
				families on the net tuition price of institutions of higher education. Using
				the most recent data available, the Secretary shall make available the amount
				of aid typically granted for students based on family income and college
				attended. Such information shall be made available in the form of a web site
				price calculator that permits students to be able to enter an institution of
				higher education and their family income and be presented the sticker price,
				net tuition price, and net access price for students in their income bracket in
				order to determine the approximate cost of attending such a school. The
				calculator shall include a clear disclaimer that financial aid decisions are
				made on a case-by-case basis and that the included calculations are based on
				previous years’ data and can therefore serve only as general guidelines for the
				financial aid that a student may expect to receive.
							(B)Information
				distribution by institutionsEach institution of higher education
				shall make available its sticker price, total price of attendance, net tuition
				price, and net access price and list examples of what families in each of the
				quartile income brackets might be expected to pay in the net tuition price for
				the most recent academic year. This information shall be provided in written
				form and distributed to all students and applicants and made widely available
				to the public.
							(e)Net tuition
				price index
						(1)In
				generalThe Secretary shall, on the basis of the data submitted
				under subsection (a), calculate a net tuition price index for each institution
				of higher education submitting such data and shall make the index available in
				accordance with subsection (b) as soon as operationally possible on the
				Department’s college opportunity on line (COOL) website.
						(2)Calculation of
				indexThe net tuition price index shall be equal to the
				percentage increase in the net tuition price charged for a first-time,
				full-time, full-year undergraduate student between a preceding academic year
				and the most recent academic year for which satisfactory data are
				available.
						(f)DefinitionsFor
				the purposes of this section:
						(1)Net access
				priceThe term net access price means the average
				total price of attendance for full-time undergraduate students, minus the
				average grants, loans, and work-study provided to such students, for any
				academic year.
						(2)Net tuition
				priceThe term net tuition price means the average
				tuition and fees charged to full-time undergraduate students, minus the average
				grants provided to such students, for any academic year.
						(3)Sticker
				priceThe term sticker price means the average
				tuition and fees charged to full-time undergraduate students by an institution
				of higher education for any academic year.
						(4)Total price of
				attendanceThe term total price of attendance means
				the average tuition and fees charged to full-time undergraduate students, as
				well as the average of the other expenses of such students related to obtaining
				a higher education, including housing (room and board if the student lives on
				campus, or rent or related housing costs if the student does not live on
				campus), books, transportation, for any academic year.
						(5)TuitionThe
				term tuition means the average price of or payment for actual
				instruction of full-time undergraduate students at an institution of higher
				education, for any academic
				year.
						.
		6.Pell
			 PlusSubpart 1 of part A of
			 title IV is amended by inserting after section 401A (20 U.S.C. 1070a–1) the
			 following new section:
			
				401B.Incentives and
				rewards: Pell Plus
					(a)Rewards for low
				tuitionFor any institution of higher education that, for
				academic year 2008–2009 or any succeeding academic year, such institution’s
				annual net tuition price increase (expressed as a percentage) for the most
				recent academic year for which satisfactory data is available is equal to or
				less than the percentage change in the higher education price index for such
				academic year, the Secretary shall, notwithstanding any other provision of the
				law, provide such institution an amount sufficient to provide a 25 percent
				increase under subpart 1 of part A of title IV to each Pell Grant recipient
				attending such institution for the next award year beginning after the date of
				such determination. Each such institution shall distribute any amounts received
				under this subsection among such Pell Grant recipients by increasing the amount
				of their Pell Grant awards by 25 percent.
					(b)Rewards for
				guaranteed tuition
						(1)BonusFor
				each institution of higher education that the Secretary of Education determines
				complies with the requirements of paragraph (2) or paragraph (3) of this
				subsection, the Secretary shall, notwithstanding any other provision of the
				law, provide such institution an amount sufficient to provide a 10 percent
				increase under subpart 1 of part A of title IV to each Pell Grant recipient
				attending such institution for the next award year beginning after the date of
				such determination. Each such institution shall distribute any amounts received
				under this subsection among such Pell Grant recipients by increasing the amount
				of their Pell Grant awards by 10 percent.
						(2)4-year
				institutionsAn institution of higher education that provides a
				program of instruction for which it awards a bachelor’s degree complies with
				the requirements of this paragraph if such institution guarantees that for any
				academic year beginning on or after July 1, 2008, and for each of the 4
				succeeding continuous academic years, the net tuition price charged to an
				undergraduate student will not exceed—
							(A)the amount that
				the student was charged for an academic year at the time he or she first
				enrolled in the institution of higher education, plus
							(B)the product of the
				percentage increase in the higher education price index for the prior academic
				year, or the most recent prior academic year for which data is available,
				multiplied by the amount determined under subparagraph (A).
							(3)Less-than 4-year
				institutionsAn institution of higher education that does not
				provide a program of instruction for which it awards a bachelor’s degree
				complies with the requirements of this paragraph if such institution guarantees
				that for any academic year (or the equivalent) beginning on or after July 1,
				2008, and for each of the 1.5 succeeding continuous academic years, the net
				tuition price charged to an undergraduate student will not exceed—
							(A)the amount that
				the student was charged for an academic year at the time he or she first
				enrolled in the institution of higher education, plus
							(B)the product of the
				percentage increase in the higher education price index for the prior academic
				year, or the most recent prior academic year for which data is available,
				multiplied by the amount determined under subparagraph (A).
							(c)Maintaining
				affordable tuitionFor any institution of higher education whose
				increase in the annual net tuition price (expressed as a percentage), for the
				most recent academic year for which satisfactory data is available, is greater
				than the percentage increase in the higher education price index for such
				academic year, the Secretary shall require such institution to submit to the
				Secretary the following information, within 6 months of such
				determination:
						(1)a detailed report
				on the exact causes for the net tuition price increase that outlines revenues
				and expenditures; and
						(2)cost containment
				strategies to lower net tuition prices.
						(d)Definitions
						(1)Net tuition
				priceThe term net tuition price has the same
				meaning as provided in section 133(f).
						(2)Higher education
				price indexThe term higher education price index
				means a statistical measure of change over time in the prices of a fixed market
				basket of goods and services purchased by colleges and universities through
				current fund educational and general expenditures (excluding expenditures for
				research), as developed by the Bureau of Labor Statistics pursuant to section
				131(c)(4).
						.
		7.Cooperative
			 education rewards for institutions that restrain tuition
			 increasesThe
			 Higher Education Act of 1965 (20
			 U.S.C. 1101 et seq.) is amended by adding at the end the following
			 title:
			
				VIIICooperative
				education rewards for institutions that restrain tuition increases
					801.Statement of
				purpose; eligible institutions
						(a)PurposeIt
				is the purpose of this title to award grants to institutions of higher
				education or combinations of such institutions that have restrained their net
				tuition price increases in order to encourage such institutions to develop and
				make available to as many of their students as possible work experience that
				will aid such students in future careers and will enable such students to
				support themselves financially while in school.
						(b)Eligible
				institutionsAn institution of higher education shall be eligible
				to apply for a grant under this title if such institution, and a combination of
				such institutions shall be eligible to apply for such a grant if each
				institution in such combination—
							(1)for the academic
				year for which the institution is applying, keeps such institution’s annual net
				tuition price increase (expressed as a percentage) for the most recent academic
				year for which satisfactory data is available equal to or less than the
				percentage change in the higher education price index for such year; and
							(2)for such academic
				year, provides the guarantee required by paragraph (2) or (3) of section
				401A(b).
							(c)Definitions
							(1)Cooperative
				educationFor the purpose of this title the term
				cooperative education means the provision of alternating or
				parallel periods of academic study and public or private employment in order to
				give students work experiences related to their academic or occupational
				objectives and an opportunity to earn the funds necessary for continuing and
				completing their education.
							(2)Higher education
				price index and net tuition priceThe terms higher
				education price index and net tuition price have the same
				meaning as provided in section 133(f).
							802.Authorization
				of appropriations; reservations
						(a)Appropriations
				authorizedThere are authorized to be appropriated to carry out
				this title $30,000,000 for fiscal year 2008 and such sums as may be necessary
				for each of the 5 succeeding fiscal years.
						(b)ReservationsOf
				the amount appropriated in each fiscal year—
							(1)not less than 50
				percent shall be available for carrying out grants to institutions of higher
				education and combinations of such institutions described in section
				803(a)(1)(A) for cooperative education under section 803;
							(2)not less than 25
				percent shall be available for carrying out grants to institutions of higher
				education described in section 803(a)(1)(B) for cooperative education under
				section 803;
							(3)not to exceed 11
				percent shall be available for demonstration projects under paragraph (1) of
				section 804(a);
							(4)not to exceed 11
				percent shall be available for training and resource centers under paragraph
				(2) of section 804(a); and
							(5)not to exceed 3
				percent shall be available for research under paragraph (3) of section
				804(a).
							(c)Availability of
				appropriationsAppropriations under this title shall not be
				available for the payment of compensation of students for employment by
				employers under arrangements pursuant to this title.
						803.Grants for
				cooperative education
						(a)Grants
				authorized
							(1)In
				generalThe Secretary is authorized—
								(A)from the amount
				available under section 802(b)(1) in each fiscal year and in accordance with
				the provisions of this title, to make grants to institutions of higher
				education or combinations of such institutions that have not received a grant
				under this paragraph in the 10-year period preceding the date for which a grant
				under this section is requested to pay the Federal share of the cost of
				planning, establishing, expanding, or carrying out programs of cooperative
				education by such institutions or combinations of institutions; and
								(B)from the amount
				available under section 802(b)(2) in each fiscal year and in accordance with
				the provisions of this title, to make grants to institutions of higher
				education that are operating an existing cooperative education program as
				determined by the Secretary to pay the cost of planning, establishing,
				expanding, or carrying out programs of cooperative education by such
				institutions.
								(2)Program
				requirementCooperative education programs assisted under this
				section shall provide alternating or parallel periods of academic study and of
				public or private employment, giving students work experience related to their
				academic or occupational objectives and the opportunity to earn the funds
				necessary for continuing and completing their education.
							(3)Amount of
				grants
								(A)The amount of each
				grant awarded pursuant to paragraph (1)(A) to any institution of higher
				education or combination of such institutions in any fiscal year shall not
				exceed $500,000.
								(B)(i)Except as provided in
				clauses (ii) and (iii), the Secretary shall award grants in each fiscal year to
				each institution of higher education described in paragraph (1)(B) that has an
				application approved under subsection (b) in an amount which bears the same
				ratio to the amount reserved pursuant to section 802(b)(2) for such fiscal year
				as the number of unduplicated students placed in cooperative education jobs
				during the preceding fiscal year (other than cooperative education jobs under
				section 804 and as determined by the Secretary) by such institution of higher
				education bears to the total number of all such students placed in such jobs
				during the preceding fiscal year by all such institutions.
									(ii)No institution of higher education
				shall receive a grant pursuant to paragraph (1)(B) in any fiscal year in an
				amount which exceeds 25 percent of such institution’s cooperative education
				program’s personnel and operating budget for the preceding fiscal year.
									(iii)The minimum annual grant amount
				which an institution of higher education is eligible to receive under paragraph
				(1)(B) is $1,000 and the maximum annual grant amount is $75,000.
									(4)LimitationThe
				Secretary shall not award grants pursuant to paragraphs (1)(A) and (1)(B) to
				the same institution of higher education or combination of such institution in
				any one fiscal year.
							(5)UsesGrants
				under paragraph (1)(B) shall be used exclusively—
								(A)to expand the
				quality and participation of a cooperative education program;
								(B)for outreach in
				new curricular areas; and
								(C)for outreach to
				potential participants including underrepresented and nontraditional
				populations.
								(b)ApplicationsEach
				institution of higher education or combination of such institutions desiring to
				receive a grant under this section shall submit an application to the Secretary
				at such time and in such manner as the Secretary shall prescribe. Each such
				application shall—
							(1)set forth the
				program or activities for which a grant is authorized under this
				section;
							(2)specify each
				portion of such program or activities which will be performed by a nonprofit
				organization or institution other than the applicant and the compensation to be
				paid for such performance;
							(3)provide that the
				applicant will expend during such fiscal year for the purpose of such program
				or activities not less than the amount expended for such purpose during the
				previous fiscal year;
							(4)describe the plans
				which the applicant will carry out to assure, and contain a formal statement of
				the institution’s commitment which assures, that the applicant will continue
				the cooperative education program beyond the 5-year period of Federal
				assistance described in subsection (c)(1) at a level which is not less than the
				total amount expended for such program during the first year such program was
				assisted under this section;
							(5)provide that, in
				the case of an institution of higher education that provides a 2-year program
				which is acceptable for full credit toward a bachelor’s degree, the cooperative
				education program will be available to students who are certificate or
				associate degree candidates and who carry at least one-half the normal
				full-time academic workload;
							(6)provide that the
				applicant will—
								(A)make such reports
				as may be essential to ensure that the applicant is complying with the
				provisions of this section, including the reports for the second and each
				succeeding fiscal year for which the applicant receives a grant with respect to
				the impact of the cooperative education program in the previous fiscal year,
				including—
									(i)the number of
				unduplicated student applicants in the cooperative education program;
									(ii)the number of
				unduplicated students placed in cooperative education jobs;
									(iii)the number of
				employers who have hired cooperative education students;
									(iv)the income for
				students derived from working in cooperative education jobs; and
									(v)the increase or
				decrease in the number of unduplicated students placed in cooperative education
				jobs in each fiscal year compared to the previous fiscal year; and
									(B)keep such records
				as are essential to ensure that the applicant is complying with the provisions
				of this title, including the notation of cooperative education employment on
				the student’s transcript;
								(7)describe the
				extent to which programs in the academic discipline for which the application
				is made have had a favorable reception by public and private sector
				employers;
							(8)describe the extent
				to which the institution is committed to extending cooperative education on an
				institution-wide basis for all students who can benefit;
							(9)describe the plans
				that the applicant will carry out to evaluate the applicant’s cooperative
				education program at the end of the grant period;
							(10)provide for such
				fiscal control and fund accounting procedures as may be necessary to assure
				proper disbursement of, and accounting for, Federal funds paid to the applicant
				under this title;
							(11)demonstrate a
				commitment to serving all underserved populations; and
							(12)include such
				other information as is essential to carry out the provisions of this
				title.
							(c)Duration of
				grants; Federal share
							(1)Duration of
				grantsNo individual institution of higher education may receive,
				individually or as a participant in a combination of such institutions—
								(A)a grant pursuant
				to subsection (a)(1)(A) for more than 5 fiscal years; or
								(B)a grant pursuant
				to subsection (a)(1)(B) for more than 5 fiscal years.
								(2)Federal
				shareThe Federal share of a grant under section 803(a)(1)(A) may
				not exceed—
								(A)85 percent of the
				cost of carrying out the program or activities described in the application in
				the first year the applicant receives a grant under this section;
								(B)70 percent of such
				cost in the second such year;
								(C)55 percent of such
				cost in the third such year;
								(D)40 percent of such
				cost in the fourth such year; and
								(E)25 percent of such
				cost in the fifth such year.
								(3)Special
				ruleAny provision of law to the contrary notwithstanding, the
				Secretary shall not waive the provisions of this subsection.
							(d)Maintenance of
				effortIf the Secretary determines that a recipient of funds
				under this section has failed to maintain the fiscal effort described in
				subsection (b)(3), then the Secretary may elect not to make grant payments
				under this section to such recipient.
						(e)Factors for
				special consideration of applications
							(1)In
				generalIn approving applications under this section, the
				Secretary shall give special consideration to applications from institutions of
				higher education or combinations of such institutions for programs which show
				the greatest promise of success because of—
								(A)the extent to
				which programs in the academic discipline with respect to which the application
				is made have had a favorable reception by public and private sector
				employers;
								(B)the strength of
				the commitment of the institution of higher education or combination of such
				institutions to cooperative education as demonstrated by the plans and
				formalized institutional commitment statement which such institution or
				combination has made to continue the program after the termination of Federal
				financial assistance,
								(C)the extent to
				which the institution or combination is committed to extending cooperative
				education for all students who can benefit, and
								(D)such other factors
				as are consistent with the purposes of this section.
								(2)Additional
				special considerationThe Secretary shall also give special
				consideration to applications from institutions of higher education or
				combinations of such institutions which demonstrate a commitment to serving all
				underserved populations.
							804.Demonstration
				and innovation projects; training and resource centers; and research
						(a)AuthorizationThe
				Secretary is authorized, in accordance with the provisions of this section, to
				make grants and enter into contracts for—
							(1)the conduct of
				demonstration projects designed to demonstrate or determine the feasibility or
				value of innovative methods of cooperative education from the amounts available
				in each fiscal year under section 802(b)(3);
							(2)the conduct of
				training and resource centers designed to—
								(A)train personnel in
				the field of cooperative education;
								(B)improve materials
				used in cooperative education programs if such improvement is conducted in
				conjunction with other activities described in this paragraph;
								(C)furnish technical
				assistance to institutions of higher education to increase the potential of the
				institution to continue to conduct a cooperative education program without
				Federal assistance;
								(D)encourage model
				cooperative education programs which furnish education and training in
				occupations in which there is a national need;
								(E)support
				partnerships under which an institution carrying out a comprehensive
				cooperative education program joins with one or more institutions of higher
				education in order to (i) assist the institution other than the comprehensive
				cooperative education institution to develop and expand an existing program of
				cooperative education, or (ii) establish and improve or expand comprehensive
				cooperative education programs; and
								(F)encourage model
				cooperative education programs in the fields of science and mathematics for
				women and minorities who are underrepresented in such fields
								from the
				amounts available in each fiscal year under section 802(b)(4); and(3)the conduct of
				research relating to cooperative education, from the amounts available in each
				fiscal year under section 802(b)(5).
							(b)Administrative
				provision
							(1)In
				generalTo carry out this section, the Secretary may—
								(A)make grants to or
				contracts with institutions of higher education, or combinations of such
				institutions; and
								(B)make grants to or
				contracts with other public or private nonprofit agencies or organizations,
				whenever such grants or contracts will make an especially significant
				contribution to attaining the objectives of this section.
								(2)Limitation
								(A)The Secretary may
				not use more than 3 percent of the amount appropriated to carry out this
				section in each fiscal year to enter into contracts described in paragraph
				(1)(A).
								(B)The Secretary may
				use not more than 3 percent of the amount appropriated to carry out this
				section in each fiscal year to enter into contracts described in paragraph
				(1)(B).
								(c)Supplement not
				supplantA recipient of a grant or contract under this section
				may use the funds provided only so as to supplement and, to the extent
				possible, increase the level of funds that would, in the absence of such funds,
				be made available from non-Federal sources to carry out the activities
				supported by such grant or contract, and in no case to supplant such funds from
				non-Federal
				sources.
						.
		8.Study
			(a)In
			 generalThe Secretary of Education shall commission the National
			 Research Council to conduct a national study to determine the viability of
			 developing and implementing standards in environmental, health, and safety
			 areas to provide for differential regulation of industrial laboratories and
			 facilities, on the one hand, and research and teaching laboratories on the
			 other. The National Research Council shall make specific recommendations for
			 statutory and regulatory changes that are needed to develop such a differential
			 approach.
			(b)ReportThe
			 Secretary of Education shall submit the list of those regulations that impose
			 the greatest compliance costs on institutions of higher education and make
			 recommendations for statutory changes to ease the compliance burden to the
			 Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Education and the Workforce of the House of
			 Representatives.
			9.Articulation
			 agreement demonstration programPart G of title IV is amended by inserting
			 after section 486 (20 U.S.C. 1093) the following new section:
			
				486A.Articulation
				agreement demonstration program
					(a)Purpose;
				definition
						(1)PurposeIt
				is the purpose of this section to allow demonstration programs that are
				monitored by the Department of Education to encourage institutions of higher
				education to enter into articulation agreements or consortia groups, as a means
				to lower tuition prices to students.
						(2)DefinitionFor
				the purposes of this section, the term articulation agreement
				means an agreement between institutions of higher education that specifies the
				acceptability of courses in transfer toward meeting specific degree
				requirements.
						(b)Demonstration
				programs authorized
						(1)In
				generalThe Secretary is authorized to select institutions of
				higher education, systems of such institutions, or consortia of such
				institutions for voluntary participation in an articulation agreement
				demonstration program.
						(2)Eligible
				applicants
							(A)Eligible
				institutionsExcept as provided in subparagraphs (B), (C), and
				(D), only an institution of higher education that is eligible to participate in
				programs under this title shall be eligible to participate in the articulation
				program authorized under this section.
							(B)ProhibitionAn
				institution of higher education described in section 102(a)(1)(C) shall not be
				eligible to participate in the articulation program authorized under this
				section.
							(C)Special
				ruleSubject to subparagraph (B), an institution of higher
				education that meets the requirements of subsection (a) of section 102, other
				than the requirement of paragraph (3)(A) or (3)(B) of such subsection, and that
				provides a 2-year or 4-year program of instruction for which the institution
				awards an associate or baccalaureate degree, shall be eligible to participate
				in the demonstration program authorized under this section.
							(c)Application
						(1)In
				generalEach institution, system, or consortium of institutions
				desiring to participate in a demonstration program under this section shall
				submit an application to the Secretary at such time and in such manner as the
				Secretary may require.
						(2)ContentsEach
				application shall include—
							(A)a description of
				the institution, system, or consortium’s consultation with a recognized
				accrediting agency or association with respect to quality assurances for the
				articulation programs to be offered;
							(B)a description of
				the articulation program to be offered;
							(C)a description of
				the students to whom the articulation programs will be offered;
							(D)an assurance that
				the institution, system, or consortium will offer full cooperation with the
				ongoing evaluations of the demonstration program provided for in this section;
				and
							(E)such other
				information as the Secretary may require.
							(d)Selection
						(1)In
				generalFor the first year of the demonstration program
				authorized under this section, the Secretary is authorized to select for
				participation in the program not more than 100 institutions, systems of
				institutions, or consortia of institutions. For the third year of the
				demonstration program authorized under this section, the Secretary may select
				not more than 250 institutions, systems, or consortia, in addition to the
				institutions, systems, or consortia selected pursuant to the preceding
				sentence, to participate in the demonstration program if the Secretary
				determines that such expansion is warranted based on the evaluations conducted
				in accordance with subsections (f) and (g).
						(2)ConsiderationsIn
				selecting institutions to participate in the articulation program in the first
				or succeeding years of the program, the Secretary shall take into
				account—
							(A)the number and
				quality of applications received;
							(B)the Department’s
				capacity to oversee and monitor each institution’s participation;
							(C)an
				applicant’s—
								(i)financial
				responsibility;
								(ii)administrative
				capability; and
								(D)the need to ensure
				the participation of a diverse group of institutions with respect to size,
				mission, and geographic distribution.
							(3)PriorityIn
				selecting institutions to participate in the articulation program in the first
				or succeeding years of the program, the Secretary shall give priority to
				applicants that involve a large number of schools; public and private
				agreements; innovative technology to help reduce costs; and, multi-state
				projects.
						(4)NotificationThe
				Secretary shall make available to the public and to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Education and
				the Workforce of the House of Representatives a list of institutions, systems
				or consortia selected to participate in the articulation program authorized by
				this section.
						(e)Evaluations and
				reports
						(1)EvaluationThe
				Secretary shall evaluate the demonstration programs authorized under this
				section on an annual basis. Such evaluations specifically shall review—
							(A)the extent to
				which the institution, system or consortium has met the goals set forth in its
				application to the Secretary;
							(B)the number and
				types of institutions participating in the programs offered;
							(C)the cost
				containment strategies pursued and the success of such strategies; and
							(D)the effective use
				of technologies to keep college prices low, while maintaining quality.
							(2)Reports
							(A)In
				generalWithin 18 months of the initiation of the demonstration
				program, the Secretary shall report to the Committee on Health, Education,
				Labor, and Pensions of the Senate and the Committee on Education and the
				Workforce of the House of Representatives with respect to the evaluations of
				the demonstration programs authorized under this section.
							(B)Additional
				reportsThe Secretary shall provide additional reports to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and the Workforce of the House of Representatives on an
				annual basis regarding—
								(i)the demonstration
				programs authorized under this section; and
								(ii)best practices to
				contain college
				costs.
								.
		10.Advisory
			 Committee on Student Financial AssistanceSection 491(j) (20 U.S.C. 1098(j)) is
			 amended
			(1)by striking
			 and at the end of paragraph (4);
			(2)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(6)convene a task
				force of experts, to be representative of the key constituents in higher
				education—
						(A)to determine the
				best methods to finance higher education in the long-term;
						(B)to help public
				institutions utilize long-term budgeting to plan for the future;
						(C)to review the
				trends of financing of higher education; and
						(D)to define the role
				played by the States, the Federal government, families, and outside entities in
				financing higher education, and determine the best methods to strengthen this
				partnership.
						.
			
